Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of Applicant’s Amendment filed on 03/09/2022.
Claim 20 has been amended.
Claims 20-37 are pending in the instant application.
Claims 24-25, 36 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-23, 26-30, 32-35, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEWART et al (US 2011/0135736) in view of CAROVAC et al (Application of Ultrasound in Medicine. AIM 2011; 19(3): 168-171) and SCONFIENZA et al (Contrast-enhanced ultrasound (CEUS) assessment of superselective uterine fibroid embolization (SUFE): Preliminary experience.  Journal of Ultrasound (2008) 11, 158-161).
STEWART teaches a method of monitoring by Doppler ultrasound, radiography, CT scan, etc. (see [0091]) comprising of: selectively targeted by delivering at or near a tumor site (see [0031]) and target vasculature (see [0032]; [0038]; [0056]), which reads on identifying a preferred vascular access route in a target tissue and introducing, an embolic solid-phase particle (see abstract), such as polylactic-co-glycolic acid (PLGA) microspheres (see [0048]; [0049]; especially [0126]), which is the same embolic agent used by Applicant (see Applicant’s specification at [0039]) and would have the same chemical/physical properties as claimed by Applicant, such as biodegradable (see [0030]), sono-responsiveness and density; the embolic agent is used for embolization (see [0016]) and will degrade with time (see [0111]), with no residual debris (see [0113]), normal blood flow one year after treatment (see [0116]). Additional disclosures include: microspheres size of 300-500um (see [0126]; administering a biodegradable microsphere with a platelet binding agent (see [0030]) for thrombus formation (see [0018], such as collagen (see [0036]), which is the same treatment agent used by Applicant (see Applicant’s specification at [0039]); administered by catheter (see [0031]; [0057]), which reads on conduit; collagen coated particles (see [0019]; [0036]), which reads on treatment with protein; used to treat uterine fibroids (see [0019]), which is the same medical treatment as disclosed in Applicant’s experiment (see Applicant’s Figures) and reads on tissue requiring augmentation to treat a medical condition; treating tumors (see [0025]); blood stream induces platelet binding and localized activation (see [0021]); tumor cells or hyperplastic tissue diminish or die as a result of loss of localized blood flow (see [0021]).
STEWART teaches using ultrasound to monitor, but does not specifically teach monitoring B-mode ultrasound.
CAROVAC teaches application of ultrasound in medicine (see title) include A-mode, B-mode, M-mode, and Doppler mode (see pg. 169, 1st col), wherein “B-mode of the sonography became the widely accepted method” (see pg. 168, 2nd col). Additional disclosures include: Doppler mode measures and visualizes blood flow (see pg. 169, 1st col); in B-mode ultrasound a linear array of transducer simultaneously scans a plane through the body that can be viewed as a two-dimensional image on screen (see pg. 169, 1st col), which would allow determining the travel/location/degradation of the embolic agent, in M-mode a rapid sequence of B-mode scans whose images follow each other in sequence on screen enables doctors to see and measure range of motion, as the organ boundaries that produce reflections move relative to the probe (see pg. 169, 1st col); example of display of the fetus in uterus (see pg. 169, Figure 3); B-mode and Doppler effect can also be observed in M-mode examples (see Figure 1 and 2). 
SCONFIENZA teaches the prior art had known of using B-mode sonographic examination/ultrasound assessment (see title and pg. 159, 2nd col) in uterine fibroid embolization.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate monitoring by A-mode, B-mode, M-mode and/or Doppler mode. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow two-dimensional image and rapid sequence of B-mode scans whose images follow each other in sequence to visualizing/monitoring what is happening to the embolic agent in the body from start to finish/degradation during uterine fibroid embolization, and reasonably would have expected success because using well-known visualization methods, such as ultrasound, CT scan, MRI, etc., and B-mode sonographic examination/ultrasound have been conducted in uterine fibroid embolization. Note, it would have been obvious to repeat the ultrasound monitoring if needed to visualize the area of treatment.
	Note, Applicant’s specification disclosed that “materials which have a density materially different than water (1.0 g/ml) will be sono-responsive. Hyperechoic materials will generally have a greater density than water. Therefore, in one embodiment, the sono-responsive material has a density greater than about 1.1 g/ml, preferably greater than about 1.2 g/ml, and more preferably greater than about 1.3 g/ml. In a like manner, hypoechoic materials will generally have a density less than water. Therefore, in another embodiment, the sono-responsive material has a density less than about 0.95 g/ml, preferably less than about 0.90 g/ml, and more preferably less than about 0.85 g/ml”; thus, MANGIN’s ultrasound embolic agent would meet this limitation, because MANGIN’s ultrasound embolic agent has the same ingredients as claimed by Applicant, unless proven otherwise.

Claims 20-23, 26-35, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEWART et al (US 2011/0135736) in view of CAROVAC et al (Application of Ultrasound in Medicine. AIM 2011; 19(3): 168-171) and SCONFIENZA et al (Contrast-enhanced ultrasound (CEUS) assessment of superselective uterine fibroid embolization (SUFE): Preliminary experience.  Journal of Ultrasound (2008) 11, 158-161) and DAYAL et al (Hydrogen Peroxide Promotes Aging-Related Platelet Hyperactivation and Thrombosis. Circulation. 2013 March 26; 127(12): 1308–1316).
	As discussed above, STEWART in view of CAROVAC and SCONFIENZA teaches Applicant’s invention.
	STEWART in view of CAROVAC and SCONFIENZA does not teach modifying the embolic agent with a chemical agent, such as hydrogen peroxide.
	DAYAL teaches the prior art had known that hydrogen peroxide promotes thrombosis (see title).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate hydrogen peroxide. The person of ordinary skill in the art would have been motivated to make those modifications, because it would have and additive effect of thrombosis/embolism, and reasonably would have expected success DAYAL and the primary reference STEWART dealt with the same field of endeavor, such as thrombosis/embolism.

Response to Arguments
Applicant argues that Claim 1 has been amended to specify that the sono-responsive embolic agent does not have a gas microbubble or bubble. In contrast, MANGIN requires embolic particles comprising gas or microbubbles rendering the embolic particles visible by ultrasound. Mangin describes embolic agents rendered echogenic using a gas or microbubbles associated with the embolic agent. The combination of SCONFIENZA and MANGIN fails to teach all the elements of claim 20, as amended.
The Examiner finds this argument moot, because MANGIN is not the primary reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618